Citation Nr: 1744292	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  10-33 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for rheumatic arthritis, to include as secondary to service-connected type II diabetes mellitus and/or exposure to herbicide agents.

2.  Entitlement to an increased rating for service-connected pterygium with diabetic retinopathy, bilateral cataracts, and macular edema, rated as 30 percent disabling prior to September 3, 2013, and 80 percent disabling thereafter.

3.  Entitlement to a rating in excess of 20 percent for service-connected type II diabetes mellitus with erectile dysfunction.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1960 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record on appeal. In April 2013, the Board remanded this matter for development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a June 2017, submission, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to all issues.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In a June 2017 submission, the Veteran withdrew his appeal as to all issues.  Hence, there remains no allegation of error of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


